Case 1:18-cv-00963-RJJ-RSK ECF No. 139 filed 01/21/20 PageID.1260 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC,
a Delaware limited liability company,         Case No. 1:18-cv-00963-RJJ-RSK

             Plaintiff/Counter-Defendant

vs.                                              Honorable Robert J. Jonker


GREAT LAKES GRAIN, LLC, a Michigan
limited liability company; GREAT LAKES
GRAIN II, LLC, a Michigan limited liability
company; GREAT LAKES GRAIN III, LLC,          MOTION FOR SUMMARY JUDGMENT
a Michigan limited liability company;         BY DEFENDANTS STACY BOERSEN,
GREAT LAKES GRAIN IV, LLC, a                  NICHOLAS BOERSEN, NEW HEIGHTS
Michigan limited liability company; NEW       FARM I, LLC, AND NEW HEIGHTS
HEIGHTS FARM I, LLC, a Michigan limited       FARM II, LLC
liability company; and NEW HEIGHTS
FARM II, LLC, a Michigan limited liability    (and W.D. Mich. LCivR 7.1d certification)
company

             Defendants,
and

NICHOLAS BOERSEN, individually and as
putative member of New Heights Farm II,
LLC and STACY BOERSEN, individually
and as putative member of the Great Lakes
Grain defendants and New Heights Farm I,
LLC,

             Defendants/Counter-Plaintiffs.

Sheryl L. Toby (P39114)                       Ronald J. VanderVeen (P33067)
Mark J. Magyar (P75090)                       Cunningham Dalman, PC
Dykema Gossett PLLC                           Attorneys for Defendants
Attorneys for Plaintiff                       321 Settlers Road
300 Ottawa Ave. N.W. Suite 700                Holland, MI 49423
Grand Rapids, Michigan 49503                  rjvv@cunninghamdalman.com
stoby@dykema.com                              616-392-1821
mmagyar@dykema.com
616-776-7500
Case 1:18-cv-00963-RJJ-RSK ECF No. 139 filed 01/21/20 PageID.1261 Page 2 of 2




       Defendants Stacy Boersen, Nicholas Boersen, New Heights Farm I, LLC and New

Heights Farm II, LLC, by and through their attorneys, Cunningham Dalman, PC, hereby move

for summary judgment pursuant to Federal Rule of Civil Procedure 56 for the reason that there is

no genuine issue of fact to be resolved at trial and these Defendants are entitled to judgment in

their favor as a matter of law on Plaintiff‘s Second Amended Complaint against them for the

reasons more fully set forth in the Brief and Affidavits filed in support of this Motion.

       Pursuant to W.D. Mich. LCivR 7.1d, Counsel for these Defendants spoke with Counsel

for Plaintiff on January 21, 2020 and determined that this Motion will be opposed.


Dated: January 21, 2020                               /s/ Ronald J. VanderVeen
                                                      Ronald J. VanderVeen (P33067)
                                                      Cunningham Dalman, PC
